Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 27 January 2022 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 15 uses the term “first edge”. Even when the Office understands that said term refers to the “first shell edge” of line 6 of the claim. It is suggested to maintain the same nomenclature across the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shajane et al. (CN 107518953 A).
[AltContent: ][AltContent: arrow][AltContent: textbox (Cavities)][AltContent: ][AltContent: arrow][AltContent: textbox (First, second, and third shell edges for both sides)][AltContent: arrow][AltContent: textbox (Stack of polymer shells)][AltContent: ][AltContent: ][AltContent: textbox (Bottom third shell surface)][AltContent: textbox (Bottom second shell surface)][AltContent: arrow][AltContent: textbox (Bottom first shell surface)][AltContent: arrow][AltContent: textbox (Top first shell surface)][AltContent: arrow][AltContent: textbox (Top second shell surface)][AltContent: arrow][AltContent: textbox (Top third shell surface)]
    PNG
    media_image1.png
    331
    318
    media_image1.png
    Greyscale

[AltContent: ][AltContent: ][AltContent: textbox (Affixed portions)][AltContent: ][AltContent: ][AltContent: textbox (Fig. 4 zoomed portion)][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: textbox (Non-affixed portions)]
    PNG
    media_image2.png
    237
    171
    media_image2.png
    Greyscale

[AltContent: ][AltContent: ][AltContent: textbox (Third shell edge )][AltContent: textbox (Second shell edge )][AltContent: arrow][AltContent: textbox (First shell edge )][AltContent: textbox (Third shell )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second shell )][AltContent: arrow][AltContent: textbox (First shell )][AltContent: textbox (Second uniform gap)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First uniform gap)][AltContent: ][AltContent: connector][AltContent: ][AltContent: connector][AltContent: connector][AltContent: textbox (Fig. 4 zoomed portion 2)]
    PNG
    media_image2.png
    237
    171
    media_image2.png
    Greyscale



Regarding claim 1, Shajane et al. discloses an orthodontic appliance (400) including: 
a stack of polymer shells (see Fig. 4 above, see page 11, lines 47-51 of the translation - ”Some embodiments as example, indirect manufacturing technology can be used such as by thermal forming male or female to the production apparatus of the present invention (or a portion thereof). indirectly manufacturing the orthodontic appliance may include a target arrangement (e.g., by rapid prototyping, milling, etc.) generate male or female patient dentition, and hot forming one or more thin sheets of material on the mould so as to generate appliance shell. Alternatively or in combination, the apparatus of some embodiments herein can directly manufacture, for example using rapid prototyping, stereolithography, 3D printing, and so on”), the stack of polymer shells being shaped to have cavities shaped to receive teeth (see annotated Fig. 4 above), the stack of polymer shells including non-affixed portions  and affixed portions (see annotated Fig. 4 zoomed portion above), the stack of polymer shells including a first shell (402), second shell (404), and third shell (408), 
wherein the first shell (402) has a bottom first shell surface with the cavities shaped to receive the teeth and a top first shell surface opposite the bottom first shell surface, and a first shell edge therebetween (see annotated Fig. 4 above); 
wherein the second shell (404) is shaped to receive the first shell (402), wherein the second shell (404) has a bottom second shell surface in contact with to the top first shell surface (see Fig. 4 above, the second shell includes on the bottom surface a portion shaped to be in contact with the top surface of the first shell) and a top second shell surface opposite the bottom first shell surface (see annotated Fig. 4 above), and a second shell edge therebetween; 
wherein the third shell (408) shaped to receive the second shell (404), wherein the third shell (408) has a bottom third shell surface in contact with the top second shell surface and a top third shell surface opposite the bottom third shell surface (see annotated Fig. 4 above, the third shell includes on the bottom surface a portion shaped to be in contact with the top surface of the second shell), and a third shell edge therebetween (see annotated Fig. 4 above); 
wherein the affixed portions are located about the first shell edge, second shell edge, and third shell edge (see annotated Fig. 4 and Fig. 4 zoomed portion above), wherein the first edge and the second shell edge are separated by a first uniform gap, and wherein the first shell edge and the third shell edge are separated by a second uniform gap (see annotated Fig. 4 zoomed portion 2).  
Regarding claim 4, Shajane et al. discloses that the affixed portions include less than 20% or 40% of a combined surface area of the bottom second shell surface, top first shell surface, top second shell surface, and bottom third shell surface (see annotated Fig. 4 and Fig. 4 zoomed portion above).  
Regarding claim 6, Shajane et al. discloses that the non-affixed portions are not bonded or made inseparable (see Fig. 4 above, the non-affixed portions are the surfaces surrounding the open area where the magnetic switches 403 and 406 are located, and the top surface of the first top first shell surface non-in contact with the second and third shells).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-13 of U.S. Patent No. 11317992 B2 in view of Shajane et al. (CN 107518953 A). 
Regarding claims 1-3 and 6, the U.S. Patent No. 11317992 B2 generally discloses the structural elements of the orthodontic appliance (see claims 1-7).
However, the U.S. Patent No. 11317992 B2 does not disclose that the shells are polymer shells.
Shajane et al. teaches a stack of shells made of a polymer material (see page 11, lines 47-51 of the translation - ”Some embodiments as example, indirect manufacturing technology can be used such as by thermal forming male or female to the production apparatus of the present invention (or a portion thereof). indirectly manufacturing the orthodontic appliance may include a target arrangement (e.g., by rapid prototyping, milling, etc.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the shells of the U.S. Patent No. 11317992 B2, with the polymer material of Shajane, in order to be able to use thermal forming manufacturing that in this way the model of the patient teeth can be uses to dupplicate the shape of the teeth on the shells so that the shells can fit on the patient’s teeth. 
 Regarding claim 4, U.S. Patent No. 11317992 B2/Shajane discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where the U.S. Patent No. 11317992 B2 discloses that the affixed portions include less than 20% or 40 % of the combined surface area of the bottom second shell surface, top first shell surface, top second shell surface, and bottom third shell surface (see claims 10-13).
Response to Arguments
Applicant’s arguments, see section I of the Remarks, filed 27 January 2022, with respect to claims 1-3 and 6 rejection under Kim have been fully considered and are persuasive.  The rejection of 27 June 2022 under Kim has been withdrawn. 
Applicant's arguments filed 27 January 2022 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues that the added language that the “first edge and the second shell edge are separated by a first uniform gap”, and that “the first shell edge and the third shell edge are separated by a second uniform gap” are not found in the prior art of Shajane.
The Office disagrees, the term “uniform gap” has being interpreted as that the “first edge” and the “second shell edge”, or the “first edge” and the “third shell edge” have a gap between the two edges that is unchanged in character. In other words that it has a gap between the two edges. 
However, if applicant’s intention is to claim that the uniformity is related to the distance or to the width of the gap is uniform between the two edges, the present claims do not describe such limitation.
Therefore, due to the language used in the claim still broad enough to find the claimed limitations in the prior art of Shajane, it is understood that the rejection is proper and will be maintained.  
In view of the rejection and the reasons given above, it is understood that the claims are not ready for allowance.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772